Case 19-45206-elm7 Doc 37 Filed 11/20/20             Entered 11/20/20 10:06:50       Page 1 of 12



Shawn K. Brown
State Bar No. 03170490
The Law Office of Shawn K. Brown PLLC
P. O. Box 93749
Southlake, TX 76092
Phone: (817) 488-6023
Fax: (888) 688-4621
shawn@browntrustee.com

COUNSEL FOR CHAPTER 7 TRUSTEE

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 In re:

 SYNERGY FABRICATION, INC.,                             Case No. 19-45206-ELM

                          Debtor.                       Chapter 7

                                                        Hearing: December 14, 2020,
                                                        9:30 a.m


          MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER
     APPROVING THE SALE OF CERTAIN ASSETS OF THE DEBTOR’S
     ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND
ENCUMBRANCES PURSUANT TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF

TO THE HONORABLE EDWARD L. MORRIS, U. S. BANKRUPTCY JUDGE:

HEARING DATE ON SUCH SALE IS SET FOR DECEMBER 14, 2020, 9:30 A.M.,
WHICH IS AT LEAST 21 DAYS FROM THE DATE OF SERVICE HEREOF. NO
OBJECTION TO SUCH SALE WILL BE CONSIDERED UNLESS A WRITTEN
RESPONSE IS FILED WITH THE CLERK OF THE UNITED STATES BANKRUPTCY
COURT AT 501 WEST TENTH STREET, ROOM 147, FORT WORTH, TX 76102, AT
LEAST 3 DAYS IN ADVANCE OF SUCH HEARING DATE.

          Shawn K. Brown, chapter 7 trustee (“Trustee”) for the bankruptcy estate (“Estate”) of the

captioned debtor (“Debtor”), hereby requests the entry of an order approving the sale of certain

assets of the Debtor’s Estate to Oak Point Partners, LLC (“Oak Point”) free and clear of liens,



MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 1
Case 19-45206-elm7 Doc 37 Filed 11/20/20            Entered 11/20/20 10:06:50       Page 2 of 12




claims, interests, and encumbrances pursuant to 11 U.S.C. §§ 105 and 363, and related relief

(“Motion”). In support of the Motion, the Trustee respectfully states as follows:

                                           Jurisdiction

       1.      The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue of this

proceeding and this Motion is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief sought herein are 11 U.S.C. §§ 105(a) and

363, as well as Rules 2002 and 6004 of the Federal Rules of Bankruptcy Procedure.

                                           Background

       3.      On December 30, 2019, the Debtor filed a voluntary petition for relief under

chapter 7 of the Bankruptcy Code.

       4.      On or about December 30, 2019, the Trustee was appointed as chapter 7 trustee

for the Debtor’s Estate.

       5.      Since being appointed, the Trustee has administered the Debtor’s Estate for the

benefit of its creditors in accordance with the Trustee’s power and duties. The Trustee is now in

the process of winding down the administration of this case. To that end, the Trustee is engaged

in efforts to ensure that the maximum value of the Estate’s remaining assets is realized, which

efforts include pursuing the sale of any remaining assets.

       6.      The Trustee has determined that there might exist property of the Debtor’s Estate,

consisting of known or unknown assets or claims, which have not been previously sold,

assigned, or transferred (collectively, “Remnant Assets”). Potential unknown assets might

include unscheduled refunds, overpayments, deposits, judgments, claims, or other payment rights

that would accrue in the future.

MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 2
Case 19-45206-elm7 Doc 37 Filed 11/20/20             Entered 11/20/20 10:06:50           Page 3 of 12




       7.      The Trustee has conducted due diligence and remains unaware of the existence of

any Remnant Assets, and certainly none that could return value to the Estate greater than the

Purchase Price. Accordingly, the Trustee has determined that the cost of pursuing the Remnant

Assets will likely exceed the benefit that the Estate would possibly receive on account of the

Remnant Assets.

       8.      Remnant Asset sales have become commonplace at the close of commercial

bankruptcy cases because they allow for additional funds to be brought into the estate, while

simultaneously avoiding the expense and burdens associated with reopening cases for later-

discovered assets. Such sales provide a prudent way to fully and finally administer all assets of a

debtor’s estate.

       9.      The Trustee and Oak Point have negotiated an agreement (“Purchase

Agreement”) for the sale of the Remnant Assets, substantially in the form attached hereto as

Exhibit A.

                                         Requested Relief

       10.     By this Motion, the Trustee seeks the entry of an order pursuant to

11 U.S.C. §§ 105 and 363(b), (f), and (m), as well as Bankruptcy Rule 6004, (a) authorizing the

Trustee to sell the Remnant Assets free and clear of all liens, claims, interests, and

encumbrances; and (b) approving the terms of the Purchase Agreement.

       11.     The Purchase Agreement generally provides for a purchase price of $5,000

(“Purchase Price”) for all Remnant Assets to be paid by Oak Point to the Trustee for the benefit

of the Debtor’s Estate.

       12.     In accordance with the Purchase Agreement, the Remnant Assets do not include

(a) cash held at the time of the Purchase Agreement in the Trustee’s fiduciary bank account for

MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 3
Case 19-45206-elm7 Doc 37 Filed 11/20/20                   Entered 11/20/20 10:06:50             Page 4 of 12




the Debtor’s case; provided, however, that any cash that exists in such bank account one year

from the date of the closing of the Debtor’s case shall be Remnant Assets; (b) any returned or

undeliverable creditor claim distribution checks pursuant to 11 U.S.C. § 347; (c) any and all

Goods 1 (e.g., office furniture) of the Debtor; and (d) the Purchase Price for the Remnant Assets.

        13.      In the Trustee’s business judgment, the Purchase Price represents a fair and

reasonable sales price for the Remnant Assets, and represents the highest and best offer for the

sale of the Remnant Assets. Additionally, the benefit of receiving immediate payment for the

Remnant Assets, which are largely unknown, outweighs the potential benefit of retaining the

Remnant Assets. Finally, the Trustee believes that the cost of pursuing the Remnant Assets will

likely exceed the benefit that the Estate would possibly receive.

                                            Bidding Procedures

        14.      The notice provided herein (“Notice”) establishes a deadline by which objections

or responses to this Motion must be filed with the Court (“Response Deadline”).

        15.      While the Trustee is prepared to consummate the sale of the Remnant Assets to

Oak Point pursuant to the terms set forth herein and in the Purchase Agreement, in the event a

party other than Oak Point (each, a “Competing Bidder”) wishes to purchase the Remnant

Assets, the Trustee requests that the Court approve the following overbid procedures

(collectively, “Bidding Procedures”):

              a. Each Competing Bidder who wants to participate in the overbid process must
                 notify the Trustee of their intention to do so in accordance with the Notice on or
                 before the Response Deadline;

              b. the first overbid for the Remnant Assets by a Competing Bidder must be at least
                 $2,000 more than the Purchase Price, or a total of $7,000;

1
 The term “Goods” as used herein shall have the meaning ascribed to it under § 9-102(a)(44) of the Uniform
Commercial Code.
MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 4
Case 19-45206-elm7 Doc 37 Filed 11/20/20             Entered 11/20/20 10:06:50        Page 5 of 12




             c. each Competing Bidder must submit a Cashier’s Check to the Trustee in the
                amount of such Competing Bidder’s first overbid at the time such overbid is
                made;

             d. each subsequent overbid for the Remnant Assets must be in additional increments
                of $1,000, unless otherwise agreed by the parties or directed by the Court;

             e. the bidder must purchase the Remnant Assets under the same terms and
                conditions set forth in the Purchase Agreement, other than the purchase price; and

             f. in the event of an overbid that meets the foregoing conditions, the Trustee will
                schedule an auction of the Remnant Assets in advance of the hearing date and will
                request that the Court approve the winning bidder at the auction as the purchaser
                at the hearing on the Motion.

       16.      The Trustee believes that the sale of the Remnant Assets in accordance with the

terms of the Purchase Agreement, and as provided herein, serves the best interests of the

Debtor’s Estate and creditors, as the sale will allow the Trustee to realize additional funds for the

benefit of the Estate. Accordingly, the sale to Oak Point should be approved as requested.

                                 Authority for Requested Relief

       17.      Section 363(b)(1) of the Bankruptcy Code provides that “[t]he trustee, after notice

and a hearing, may use, sell or lease, other than in the ordinary course of business, property of

the estate.” 11 U.S.C. § 363(b)(1). Moreover, section 105(a) of the Bankruptcy Code provides

that “[t]he court may issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a).

       18.      To approve the use, sale or lease of property outside the ordinary course of

business, the Court must find that such sale is supported by the sound business judgment of the

debtor or trustee, as the case may be. See In re Martin (Myers v. Martin), 91 F.3d 389, 395 (3d

Cir. 1996); In re Abbott’s Dairies of Pa., Inc., 788 F.2d 143 (3d Cir. 1986) (requiring good faith

purchasing); Stephens Indus., Inc. v. McClung, 789 F.2d 386, 391 (6th Cir. 1986); Comm. of

MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 5
Case 19-45206-elm7 Doc 37 Filed 11/20/20             Entered 11/20/20 10:06:50         Page 6 of 12




Equity Sec. Holders v. Lionel Corp., 722 F.2d 1063 (2d Cir. 1983); In re Del. & Hudson Ry. Co.,

124 B.R. 169, 176 (Bankr. D. Del. 1991) (holding that transactions should be approved under

section 363(b)(1) when: (a) they are supported by the sound business judgment of a debtor’s

management; (b) interested parties are provided with adequate and reasonable notice; (c) the sale

price is fair and reasonable; and (d) the purchaser is acting in good faith); In re Ionosphere

Clubs, Inc., 100 B.R. 670, 675 (Bankr. S.D.N.Y. 1989); and In re Phoenix Steel Corp., 82 B.R.

334, 335 (Bankr. D. Del. 1987) (stating that the elements necessary for approval of a section 363

sale in a chapter 11 case are “that the proposed sale is fair and equitable, that there is a good

business reason for completing the sale and the transaction is in good faith.”).

       19.     A trustee’s showing of sound business judgment, in turn, need not be unduly

exhaustive; instead the trustee is “simply required to justify the proposed disposition with sound

business reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D. Ohio 1984).

Whether or not there are sufficient business reasons to justify a sale depends upon the facts and

circumstances of each case. See Lionel, 722 F.2d at 1071. Bankruptcy courts are given

substantial discretion in deciding whether to authorize a sale of a debtor’s assets outside of the

ordinary course of business. See In re Chateaugay Corp., 973 F.2d 141, 144 (2d Cir. 1992).

       20.     The Trustee submits that the sale of the Remnant Assets pursuant to the Purchase

Agreement represents a prudent and proper exercise of the Trustee’s business judgment under

the circumstances, and is in the best interests of creditors of the Debtor’s Estate. Specifically,

the Purchase Agreement was negotiated at arm’s length and in good faith, and the Trustee

believes that the Purchase Price is reasonable and represents fair value. Indeed, the Trustee is

not aware of any future assets or claims that may be liquidated, obtained or otherwise

administered, and absent the sale to Oak Point, the Debtor’s Estate would not realize any benefit

MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 6
Case 19-45206-elm7 Doc 37 Filed 11/20/20              Entered 11/20/20 10:06:50         Page 7 of 12




on account of the Remnant Assets. Therefore, the Trustee respectfully requests that the Court

approve the sale of the Remnant Assets to Oak Point.

       21.      Moreover, based on the foregoing, Oak Point should be deemed a good faith

purchaser. Although the Bankruptcy Code does not define “good faith purchaser,” the United

States Court of Appeals for the Third Circuit construing section 363(m), has stated that “the

phrase encompasses one who purchases in ‘good faith’ and for ‘value’.” In re Abbott’s Dairies

of Pa., Inc., 788 F.2d at 147; see also In re Mark Bell Furniture Warehouse, Inc., 992 F.2d 7, 8

(1st Cir. 1993); In re Willemain v. Kivitz, 764 F.2d 1019, 1023 (4th Cir. 1985); and In re

Vanguard Oil & Serv. Co., 88 B.R. 576, 580 (E.D.N.Y. 1988).

       22.      Additionally, section 363(f) of the Bankruptcy Code permits a trustee to sell

assets free and clear of all interests which may be asserted against such assets, with any such

interests attaching to the net proceeds of the sale, if subject to the rights and defenses of a debtor

with respect thereto:

             a. Applicable nonbankruptcy law permits sale of such property free and clear
                of such interest;

             b. Such entity consents;

             c. Such interest is a lien and the price at which such property is to be sold is
                greater than the aggregate value of all liens on such property;

             d. Such interest is in bona fide dispute; or

             e. Such entity could be compelled, in a legal or equitable proceeding, to accept
                a money satisfaction of such interest.

11 U.S.C. § 363(f). As section 363(f) of the Bankruptcy Code is stated in the disjunctive, when

proceeding pursuant to section 363(b), it is only necessary to meet one of the five conditions of

section 363(f). To the extent that there are interests that may be asserted in the Remnant Assets,

the Trustee believes that one or more of the aforementioned conditions have been satisfied.
MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 7
Case 19-45206-elm7 Doc 37 Filed 11/20/20            Entered 11/20/20 10:06:50           Page 8 of 12




       23.     Finally, the Trustee’s proposed Bidding Procedures are appropriate and should be

approved by the Court. Courts have routinely held that when the sale of assets in bankruptcy is

done on a competitive bidding basis, as is proposed herein, it is appropriate to require parties

submitting competing bids to submit bids that exceed the existing bid by a specified amount. See,

e.g., In re Financial News Network Inc., 931 F.2d 217 (2d Cir. 1991). Oak Point has expended,

and will continue to expend, considerable time, money, and energy pursuing the purchase of the

Remnant Assets as proposed herein, and has engaged in good faith, arm’s length negotiations

with the Trustee.

                                    Waiver of Stay of Order

       24.     To successfully implement the Purchase Agreement, the Trustee also seeks a

waiver of the fourteen-day stay under Bankruptcy Rule 6004(h).

                                              Notice

       25.     Notice of this Motion has been given to the Debtor, the Office of the United

States Trustee, Oak Point, and all parties requesting notice pursuant to Bankruptcy Rule 2002.

The Trustee submits, and requests that this Court determine, that such notice is proper and

adequate; no further notice is required; and that other and further notice be waived.

                           [remainder of page intentionally left blank]




MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 8
Case 19-45206-elm7 Doc 37 Filed 11/20/20             Entered 11/20/20 10:06:50         Page 9 of 12




       WHEREFORE, the Trustee respectfully requests entry of an order authorizing the sale of

the Remnant Assets pursuant to the terms of the Purchase Agreement, waiving the fourteen-day

stay under Bankruptcy Rule 6004(h), and granting such other and further relief as this Court

deems just and proper.

                                               Respectfully submitted,

                                               The Law Office of Shawn K. Brown PLLC

                                                    /s/ Shawn K. Brown
                                                    TX Bar No.03170490
                                                    P.O. Box 93749
                                                    Southlake, TX 76092
                                                    (817) 488-6023
                                                    Fax (888) 688-4621
                                                    shawn@browntrustee.com

                                                    COUNSEL FOR THE CHAPTER 7 TRUSTEE




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Motion was served upon
the upon the Office of the U.S. Trustee (ECF), Debtor’s counsel (ECF), and upon the parties
requesting notice, upon all creditors with filed claims required to be served under F.R.B.P. 2002(h),
via the Court’s CM/ECF system on the date of filing, or directed to be mailed by BK Attorney
Services LLC on or before November 20, 2020, by First Class United States Mail postage prepaid
with respect to non-ECF users.


                                                 /s/ Shawn K. Brown




MOTION OF CHAPTER 7 TRUSTEE FOR AN ORDER APPROVING THE SALE OF CERTAIN ASSETS OF THE
DEBTOR’S ESTATE FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES PURSUANT
TO 11 U.S.C. §§ 105 AND 363 AND RELATED RELIEF - Page 9
Case 19-45206-elm7 Doc 37 Filed 11/20/20                  Entered 11/20/20 10:06:50             Page 10 of 12



                                   ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of November 20,
2020, is by and between SHAWN K. BROWN, not individually, but solely as chapter 7 trustee
(“Trustee” or “Seller”) of SYNERGY FABRICATION, INC. (“Debtor”) BANKRUPTCY ESTATE
(“Estate”), and OAK POINT PARTNERS, LLC (“Purchaser”).

                                               WITNESSETH:

        WHEREAS, on or about December 30, 2019, Debtor filed a voluntary petition for relief under
chapter 7 of the Bankruptcy Code in the United States Bankruptcy Court for the Northern District of
Texas (“Court”), assigned Case No. 19-45206 and

       WHEREAS, on or about December 30, 2019, Trustee was appointed as chapter 7 trustee of
Debtor’s Estate; and

        WHEREAS, at the time of the execution of this Agreement and continuing into the future, there
may be property of the Estate remaining, consisting of known or unknown assets or claims which have
not been previously sold, assigned, or transferred (collectively, “Remnant Assets”); and

         WHEREAS, Remnant Assets specifically exclude: (a) cash held at the time of this Agreement in
Seller’s fiduciary bank account for Debtor’s case; provided, however, that any cash that exists in such
bank account one year from the date of the closing of Debtor’s case shall be Remnant Assets; (b) any
returned or undeliverable creditor claim distribution checks pursuant to 11 U.S.C. § 347; (c) any and all
Goods 1 (e.g., office furniture) of Debtor; and (d) the Purchase Price (as hereinafter defined) to be
delivered pursuant hereto; and

          WHEREAS, subject to Court approval, Seller has the power and authority to sell and assign all
right, title and interest in and to the Remnant Assets to Purchaser, including, but not limited to the
proceeds thereof.

        NOW THEREFORE, in consideration of the promises and mutual undertakings herein
contained, Seller and Purchaser agree as follows:

1. Purchase Price. The Purchase Price shall be good funds in the amount of Five Thousand and
No/100 Dollars ($5,000.00) payable within 3 business days of receipt by Purchaser of this executed
Agreement and the entry of a non-appealable Order of the Court approving this Agreement.

2. Assignment of Remnant Assets. Seller hereby irrevocably and unconditionally sells, assigns,
transfers and conveys to Purchaser all of Seller’s right, title and interest under, in and to the Remnant
Assets, as well as any and all claims and rights related to the Remnant Assets, including, without
limitation, all cash, securities, instruments and other property that may be paid or issued in conjunction
with the Remnant Assets and all amounts, interest, and costs due under the Remnant Assets.

3. Authority to Sell. Subject to Court approval, the sale of the Remnant Assets by Seller is made
pursuant to the authority vested in Seller.

4. Payments Received on Remnant Assets. Seller further agrees that any payments received by Seller
on account of any Remnant Assets shall constitute property of Purchaser to which Purchaser has an
absolute right, and that Seller will promptly deliver such payment to Purchaser at Purchaser’s address set

1
 The term “Goods” as used herein shall have the meaning ascribed to it under § 9-102(a)(44) of the Uniform
Commercial Code.
Case 19-45206-elm7 Doc 37 Filed 11/20/20                Entered 11/20/20 10:06:50            Page 11 of 12



forth below. Seller agrees to use reasonable efforts to forward to Purchaser notices received with respect
to any Remnant Assets.

5. Seller’s Representations and Warranties. In consideration of Purchaser’s agreements herein and to
induce Purchaser to enter into this Agreement, Seller represents and warrants to Purchaser that Seller has
full lawful right, title, power and authority to enter into this Agreement and to convey Seller’s interest to
Purchaser in the Remnant Assets as is set forth in this Agreement.

EXCEPT AS SPECIFICALLY SET FORTH HEREIN, SELLER SELLS, ASSIGNS, AND
TRANSFERS THE REMNANT ASSETS TO PURCHASER “AS IS, WHERE IS” WITHOUT
ANY REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS,
IMPLIED OR IMPOSED BY LAW.

6. Free and Clear Sale. The sale of Remnant Assets shall be free and clear of any liens, claims, or
encumbrances pursuant to 11 U.S.C. § 363(f).

7. No Assumption of Liabilities. Notwithstanding any other provision of this Agreement, the parties
agree that Purchaser is acquiring only the Remnant Assets and rights and interests related thereto, and that
Purchaser is not acquiring or assuming, nor shall it be deemed to have acquired or assumed, any liabilities
or obligations, including lien obligations, of Seller or its affiliates of any kind or nature, whatsoever,
whether known or unknown, existent or future, arising out of, or in connection with, the Remnant Assets,
except as may otherwise expressly be provided herein.

8. Documents of Assignment. From time to time upon request from Purchaser, Seller shall execute and
deliver to Purchaser such documents reasonably requested by Purchaser to evidence and effectuate the
transfer contemplated by this Agreement in a form reasonably acceptable to the parties hereto. However,
Purchaser shall reimburse Seller for its reasonable costs associated with such compliance.

9. Limited Power of Attorney. Solely with respect to the Remnant Assets, and to the extent permitted
by law, Seller hereby irrevocably appoints Purchaser as its true and lawful attorney and authorizes
Purchaser to act in Seller’s stead, to demand, sue for, compromise and recover all such amounts as now
are, or may hereafter become, due and payable for or on account of the Remnant Assets herein assigned.
Seller grants unto Purchaser full authority to do all things necessary to enforce the transfer of the
Remnant Assets to Purchaser and its rights thereunder pursuant to this Agreement.

10. Entire Agreement. This Agreement embodies the entire agreement and understanding between
Seller and Purchaser and supersedes any and all prior agreements and understandings with respect to the
subject matter hereof. This Agreement may not be amended or in any manner modified unless such
amendment or modification is in writing and signed by both parties.

11. Benefits and Binding Effect. All provisions contained in this Agreement or any document referred
to herein or relating hereto shall inure to the benefit of and shall be binding upon the respective successors
and assigns of Seller and Purchaser.

12. Governing Law. This Agreement shall be governed by and construed in accordance with the internal
laws of the State of Texas, without giving effect to choice of law principles of the State of Texas.

13. Counterparts. This Agreement may be executed in one or more counterparts, each of which shall be
deemed an original but all of which together will constitute one and the same instrument, and copies or
facsimiles of execution signatures shall be equivalent to original signatures.

                      [remainder intentionally left blank; signature page follows]

                                                                                                            2
Case 19-45206-elm7 Doc 37 Filed 11/20/20            Entered 11/20/20 10:06:50          Page 12 of 12




  THIS AGREEMENT has been duly executed as of the day and year first above written.



  OAK POINT PARTNERS,LLC

  By:_
  Name: ERIC LINN
  Its; President

  Address (for regular mail and mailforwarding): PC Box 1033, Northbrook, IL 60065-1033
  Address (for overnight delivery): 5215 Old Orchard Road, Suite 1000, Skokie, IL 60077
  Tel (847)577-1269        Fax(847)655-2746



  SYNERGY FABRICATION,INC. BANKRUPTCY ESTATE

  By:
  Name: SHAWN K. BROWN
  Its: Chapter 7 Trustee

  Address: c/o The Law Office of Shawn K. Brown,P. O. Box 93749, Southiake, TX 76092
  Tel(817)488-6023         Fax (888)688-4621
